8 U.S. 398 (____)
4 Cranch 398
SPIERS
v.
WILLISON.
Supreme Court of United States.

P.B. Key, for the plaintiff in error.
Jones and Harper, contra.
*400 MARSHALL, Ch. J.
The error assigned consists in both the admission and the operation of the testimony. So far as evidence of the existence of a deed went to show the nature of the possession which accompanied the deed, so far it was admissible; but it was not in itself evidence of any title in the plaintiff. There was no error, therefore, in admitting the testimony as to the deed.
But in overruling the prayer to instruct the jury, "that at the time the gift was said to be made, no gift of a slave was valid unless made in writing, which writing was afterwards reduced to record," the court below is to be considered as having given an opinion that a parol gift was good. This court is, therefore, of opinion, that the court below erred in refusing to give the latter part of the instruction prayed by the defendant.
This court gives no opinion as to the validity of title acquired by possession.
Judgment reversed, and the cause remanded.